contract, obligation or liability not founded upon an instrument in
                writing); NRS 11.190(3)(a) (three-year statute of limitations for an action
                upon a liability created by statute); NRS 11.190(3)(c) (three-year statute
                of limitation for an action alleging a taking of personal property); NRS
                11.190(4)(e) (two-year statute of limitation for a personal injury action);
                NRS 11.190(5)(a) (one-year statute of limitation for an action against an
                officer to recover goods seized in the officer's official capacity); NRS
                11.220 (four-year statute of limitation for an action for which a
                limitations period is not otherwise provided); Wilson v. Garcia, 471 U.S.
                261, 279-80 (1985) (holding that actions brought under 42 U.S.C. § 1983
                in state court are governed by the state's statute of limitations for a
                personal injury action). Accordingly, we
                           ORDER the judgment of the district court AFFIRMED.




                cc: Hon. James Todd Russell, District Judge
                     Gene Edward Thomas
                     Attorney General/Carson City
                     Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A